The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the Information Disclosure Statement of January 23, 2020, one reference was not considered because a concise explanation of the relevance (37 CFR § 1.98(a)(3); MPEP § 609.04(a)III) was not provided.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 9 is “indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced” (MPEP § 2173.05(q)).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kawai et al, US 2004/0116836 A1, which discloses a pair of leg orthoses comprising a foot support, ankle articulation, calf structure, knee articulation, and thigh structure (Figures 2, 4; paragraphs 0066+, 0103, 0146, 0151, 0153); sensors configured to measure calf or shin inclination angle, knee flexion angle, and vertical acceleration (Figure 3; paragraphs 0071, 0073-0074, 0079-0080, 0097+, 0150); and a control unit configured to detect successive gait cycles depending on values measured by the sensors (Figures 3, 14; paragraphs 0077+, 0124, 0147, 0152) and to apply or effect said cycle by varying the flexion angle with a knee actuator (paragraphs 0088, 0132, 0140, 0146).  The preamble of claim 10 merely states purposes or intended uses of the invention (MPEP §§ 2111.02 II and 2114).  The further limitations of the dependent claims are readily apparent (MPEP § 707) from the explanation and passages cited above.
Claims 2, 5-6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al., US 2004/0116836 A1.  Regarding claim 2, pluralities of uniaxial gyroscopes and accelerometers would have been obvious, if not inherent, from the fact that the accelerometers may take the form of separate horizontal and vertical accelerometers or of integral biaxial accelerometers (paragraphs 0072, 0101) and the gyroscopes are employed to ascertain joint angular velocities (paragraph 0071, 0019).  Regarding claims 5-6, detecting vertical accelerations above and below certain thresholds for periods of time would have been obvious in order “to determine which leg or legs are in contact with the ground” (paragraphs 0044, 0092) and whether the user is standing, seated, climbing or descending stairs or an incline, or ambulating along a level surface (paragraphs 0055-0062, 0078-0079, 0152).  Regarding claim 9, the system being used for patients suffering from spinal cord injury, stroke, traumatic brain injury, multiple sclerosis, cerebral palsy, or poliomyelitis would have been obvious to the ordinary practitioner at the effective filing date of the present invention in view of paragraphs 0003, 0150, and 0153.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774